    Case: 1:21-cv-01631 Document #: 14 Filed: 12/31/20 Page 1 of 2 PageID #:334




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO

 Robert L. Reese, derivatively on behalf of
 nominal defendant Fifth Third Bancorp,

                       Plaintiff,                 Case No. 1:20-cv-886

 Greg D. Carmichael, et al.,                      Judge McFarland

                       Defendants.




                   NOTICE OF APPEARANCE OF VICTOR A. WALTON, JR.



       Please take notice that Victor A. Walton, Jr. of Vorys, Sater, Seymour and Pease LLP, 301

East 4th Street, Suite 3500, Cincinnati, OH 45202 hereby enters his appearance as counsel for

Defendants Greg D. Carmichael, Tayfun Tuzun, Frank Forrest, Nicholas K. Akins, B. Evan Bayh

III, Jorge L. Benitez, Katherine B. Blackburn, Emerson L. Brumback, C. Bryan Daniels, Thomas

H. Harvey, Gary R. Heminger, Jewell D. Hoover, Eileen A. Mallesch, Michasel B. McCallister,

Marsha C. Williams, Jerry W. Burris, Darryl F. Allen, Ulysses L. Bridgeman, Jr., James P. Hackett,

Kevin T. Kabat, and Hendrik G. Meijer, and Nominal Defendant Fifth Third Bancorp.
   Case: 1:21-cv-01631 Document #: 14 Filed: 12/31/20 Page 2 of 2 PageID #:335




Dated: December 31, 2020                   Respectfully submitted,


                                           s/ Victor A. Walton, Jr.
                                           Victor A. Walton, Jr. (0055241)
                                           VORYS, SATER, SEYMOUR AND PEASE, LLP
                                           301 East Fourth Street, Suite 3500
                                           Cincinnati, OH 45202
                                           (513) 723-4027
                                           vawalton@vorys.com

                                           Attorney for Defendants




                                       2
